DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lix et al. (DE 3736343) with evidence by Young (US 4040421).
Regarding Claim 1

	Lix teaches a stopper (below – Fig. 1, 4 and 9) for a container (1) for use in freeze-drying processes, wherein the stopper has an insertion section (shown at 4) configured for insertion into the container, and the insertion section has a lateral surface and a bottom surface, wherein the bottom surface of the insertion section is configured opposite a top surface of the stopper in an axial direction of the stopper, and the insertion section has a sealing section (shown below in an expanded view of Fig. 1) for closing the container in a fluid-tight manner in a sealing position of 

[AltContent: textbox (Contact section)][AltContent: textbox (Sealing section)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    1235
    483
    media_image1.png
    Greyscale
 		
    PNG
    media_image2.png
    601
    622
    media_image2.png
    Greyscale


Lix does not specifically teach the main body (9) consists of a material which has a higher degree of hardness than a material which makes up the sealing body (4). However, Lix teaches the sealing body (4) is made from an elastic sealing material (i.e. rubber), and the main body (9) is a needle hub for attaching a needle. Such hubs are known to be made from materials like polypropylene [see for example Young (US 4040421), Col. 2, Ln. 61-62]. As such, Applicant’s claim that the main body consists of a material which has a higher degree of hardness than a material which makes up the sealing body does not provide patentable distinction over the prior art of record.

Regarding Claim 2

	Lix teaches the outer surfaces of the sealing body (4) form the lateral surface of the insertion section in the region of the contact section, as can be seen in the figures above.

Regarding Claim 4

	Lix teaches the main body (9) has an outer surface, wherein at least a partial region (10/11) of the outer surface of the main body is not covered by the sealing body (4) in the axial direction of the stopper, as can be seen in the figures above.

Regarding Claim 5

	Lix teaches the outer surface of the main body (9) forms at least a partial region (10/11) of the top surface of the stopper, as can be seen in the figures above.

Regarding Claim 6

	Lix teaches the sealing body and the main body are directly connected together. Lix does not specifically teach the sealing body and main body are connected together by material connection. 
At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the sealing body and main body connected together by material connection as such a connection is widely known for having a strong bond.  Applicant has not disclosed that having the sealing body and main body connected together by material connection provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the sealing body and main body being connected together by material connection does not provide patentable distinction over the prior art of record.

Regarding Claim 7

Lix teaches an outer surface (10/11) of the main body (9) forms the top surface of the stopper and the top surface of the stopper covers the sealing body (4) in the axial direction, as can be seen in the figures above.

Regarding Claim 8

Lix teaches the stopper has a cover section (5) adjoining the insertion section in the axial direction, and wherein a radial dimension of the cover section is larger than a radial dimension of the insertion section, as can be seen in the figures above.

Regarding Claim 9

Lix teaches an outer surface of the sealing body (4) forms a bearing surface of the cover section (5) remote from the top surface of the stopper, as can be seen in the figure below.
[AltContent: textbox (Bearing surface)][AltContent: arrow]
    PNG
    media_image3.png
    398
    622
    media_image3.png
    Greyscale


Regarding Claim 10

Lix teaches the sealing body (4) in the region of the sealing section has a circular cross section perpendicular to the axial direction of the stopper. Lix teaches the circular cross section 
Lix does not specifically teach a ratio of an external radius of the sealing body and an internal radius of the sealing body is from about 1.1 to about 2.5. 
Absent a showing of criticality with respect to the ratio of an external radius of the sealing body and an internal radius of the sealing body, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the ratio of an external radius of the sealing body and an internal radius of the sealing body through routine experimentation in order to achieve optimal sealing of the container.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP § 2144.05. Further, it would have been obvious to have a ratio of an external radius of the sealing body and an internal radius of the sealing body be between about 1.1 to about 2.5, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04.

Regarding Claim 11

Lix teaches the insertion section comprises at least one recess (7), and wherein the recess forms the at least one passage opening, as can be seen in the figures above.

Regarding Claim 12

Lix teaches the sealing body being made from an elastic sealing material (Pg. 4, Ln. 7). Thermoplastic elastomer (TPE) is a commonly known elastic sealing material. As such, Applicant’s claim that the sealing body consists of a material which has a Shore A hardness of about 40 to about 80 according to DIN ISO 7619-1:2010 and/or the sealing body consists of a 

Regarding Claim 13

Lix teaches a stopper having a main body (9) that is a needle hub. As previously discussed, such hubs are known to be made from materials like polypropylene [see for example Young (US 4040421), Col. 2, Ln. 61-62]. As such, Applicant’s claim that the main body consists of a material which has a Shore D hardness of about 30 to about 100 according to DIN ISO 7619-1:2010 and/or the main body consists of polypropylene (PP) or high density polyethylene (HDPE) does not provide patentable distinction over the prior art of record.

Regarding Claim 14

Lix teaches the contact section (above) is free of regions protruding outwardly relative to the sealing section (above) in a radial direction, as can be seen in the figures above.

Regarding Claim 15

Lix teaches an assembly of a container (1) and a stopper (4 and 9) for use during freeze-drying processes, wherein the stopper is inserted into an opening of the container, the stopper has an insertion section configured to be inserted into the container, and the insertion section has a lateral surface and a bottom surface, wherein the bottom surface is configured opposite a top surface of the stopper in an axial direction of the stopper, and the insertion section has a sealing section (shown above) for closing the container in a fluid-tight manner from the surroundings of the container in a sealing position of the stopper and a contact section (shown above) which adjoins the sealing section axially in the direction of the bottom surface of the insertion section 
Lix does not specifically teach the main body (9) consists of a material which has a higher degree of hardness than a material which makes up the sealing body (4). However, Lix teaches the sealing body (4) is made from an elastic sealing material (i.e. rubber), and the main body (9) is a needle hub for attaching a needle. Such hubs are known to be made from materials .

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Applicant argues (with regards to the amendment of claims 1 and 15 to include the limitations from previous claim 3) that Lix does not teach “a hollow cylinder with a closed bottom surface”. The Applicant does not claim “a hollow cylinder with a closed bottom surface”, making the argument moot.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733